DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 1-4, 7-11, 13-14, 16-19, and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa et al. (US Pub. 2008/0192351 A1) in view of Saruwatari (JP 2009-179671 A) and Ogawa et al. (US Pub. 2009/0053519 A1). See machine translation to English for discussion of the Japanese Publication.
Regarding claims 1, 13, 16, and 39
Miyagawa does not specifically disclose the antistatic agent having the formula of claim 1 or the salt having a fluoroorganic anion which is an imide or methide which is specifically one of those listed in claim 13.
Saruwatari discloses a polymer compound which has an antistatic property ([0001]) which has an ammonium cation part with a fluoroorganic anion which is an imide or methide, specifically (CnF2n+1SO2)2N- where n is 1 ([0015]-[0018], see specifically [0016]) where the compound satisfies the formula of claim 1 (Table 2, (2)-(5) and see Table 2, (56)-(60) for the newly defined X-- as C(SO2CF3)3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the polymerizable antistatic compound taught in Saruwatari could be used as the antistatic agent in the antireflection film in Miyagawa as an antistatic agent that excels in transparency, solubility to resin or solvent, has heat resistance, and does not bleed out (Saruwatari, [0015]).
Miyagawa does not specifically disclose the glass transition temperature of the antistatic layer.
Ogawa discloses an adhesive composition comprising a base polymer and an antistatic agent (abstract) where the adhesive composition is used in an optical film ([0002]) and is transparent ([0061]). The base composition has a glass transition temperature of 0°C or less ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic layer in Miyagawa should have a glass transition temperature of 0°C or less as taught in Ogawa to assure there is superior adhesiveness (Ogawa, [0039]). Although Ogawa teaches the glass transition temperature before the 
Regarding claims 2 and 3, Miyagawa discloses the onium salt as a quaternary ammonium salt ([0056]-[0057]).
Regarding claim 4, Miyagawa in view of Saruwatari and Ogawa discloses the device of claim 1 as discussed above. Miyagawa does not specifically disclose the polymerizable element being mono-(meth)acrylate monomer with ethyleneoxy moieties or polyurethane multi-acrylates.
Ogawa discloses the adhesive composition comprising ethoxy ethyl (meth)acrylate ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the binder resin in Miyagawa could include ethoxy ethyl (meth)acrylate as a material which may be used in a low glass transition temperature composition as taught in Ogawa (Ogawa, [0010] and [0011]).
Regarding claims 7 and 8, Miyagawa discloses binders comprising an ionizing curable resin and hydrophilic acrylate oligomer which are reacted upon UV curing which discloses a mixture of polymerizable compounds where at least one is an acrylate ([0120]).
Regarding claim 9
Regarding claim 10, Miyagawa discloses the binder including a di-or multi-functionally polymerizable monomer or oligomer ([0070]).
Regarding claim 11, Miyagawa in in view of Saruwatari and Ogawa discloses the optical device of claim 1. Miyagawa further disclose the binder including a di-or multi-functionally polymerizable monomer or oligomer ([0070]) and also discloses the binder comprising a monofunctionally polymerizable monomer or oligomer ([0070]) but does not specifically disclose using the two polymerizable components together. However, it would have been obvious to one of ordinary skill in the art at the time of the invention include the two components as known suitable components which may be used in a binder resin for an antistatic layer (see MPEP 2144.07).
Regarding claim 14, Miyagawa does not specifically disclose the amount in weight percent of onium salt.
Saruwatari discloses the compound is used in the amount of 0.01 to 30% by weight for antistatic property (Saruwatari, [0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that antireflection film in Miyagawa could contain the compound in the amount of 0.01 to 30% by weight as taught in Saruwatari to achieve the desired level of antistatic performance without deteriorating mechanical strength (Saruwatari, [0074]).
Regarding claims 17 and 18, Miyagawa discloses the antistatic hardcoat layer attached to the transparent base and low refractive index layer (abstract and Fig. 1).
Regarding claims 19 and 21
Regarding claims 34-36, Miyagawa discloses the thickness of the antistatic hardcoat being about 5 microns thick ([0100]).
Regarding claim 37, Miyagawa does not specifically disclose an optical device where the charge decay time is lower than that for an optical film which lacks a second optical member but is otherwise identical. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Given the antireflection film in Miyagawa in view of Saruwatari and Ogawa is identical to the structure of the claimed film, i.e. a first and second optical film with an antistatic layer which comprises a polymerizable onium salt with a fluorochemical anion of the instantly claimed formula and a non-onium polymerizable monomer, oligomer and polymer with a glass transition temperature of 0° or less (see discussion above), it would be expected for the claimed property to be inherent in the antireflective film in Miyagawa in view of Saruwatari and Ogawa. 
Regarding claim 38.
Claims 5, 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Ogawa as applied to claim 1 or 4 above, and further in view of Chang et al. (US Pub 2005/0043427 A1) and Hsu (JP 2008-077062 A), see machine translation for discussion.
Miyagawa in view of Saruwatari and Ogawa discloses the optical device of claim 1 or 4 as discussed above. 
Miyagawa further discloses the binder resin having acrylic resin and urethane resin ([0072]). Miyagawa does not specifically disclose having a monofunctional and difunctional component where the monofunctional component is alkoxylated or ethoxylated (meth)acrylate, specifically ethoxylated phenoxy ethyl acrylate or  difunctional component is aliphatic urethane diacrylate.
Chang discloses a light-curable resin composition which includes an acrylate oligomer, an acrylate monomer, and an antistatic agent (abstract) where the acrylate oligomer is urethane acrylate ([0016]) specifically aliphatic urethane diacrylate ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a binder resin with an oligomer component and monomer component as taught in Chang to have a film with a high light transmittance, high hardness and low shrinkage rate (Chang, [0012]) where the oligomer is aliphatic urethane diacrylate to aid the film is forming a strong film with an aggregating effect through a hydrogen bond (Chang, [0026]).
Miyagawa in view of Chang discloses a monofunctional monomer acrylate component (Chang, [0029]) but does not disclose the monomer being ethoxylated phenoxy ethyl acrylate.
Hsu discloses a scratch resistant optical film on a transparent substrate where the optical film has excellent antistatic properties and high hardness (paragraph above [0001]). The composition which forms the layer comprises at least one acrylate monomer with one or more functional groups specifically ethoxylated 2-phenoxy ethyl acrylate (alkoxylated or ethoxylated acrylate) ([0015]-[0016]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical film in Miyagawa in view Saruwatari , Ogawa, and Chang could be formed of a composition that includes ethoxylated 2-phenoxy ethyl acrylate as a known suitable component for use in an antistatic which has high hardness as taught in Hsu (Hsu, paragraph above [0001] and Miyagawa, abstract which discloses an antistatic hardcoat).  
Claims 20, 22-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Ogawa as applied to claim 1 or 19 above, and further in view of Pellerite et al. (US Pub. 2007/0231561 A1).
Regarding claims 20, 25-29, and 31, Miyagawa in view of Saruwatari and Ogawa discloses the optical device of claim 1 or 19 as discussed above. Miyagawa discloses an antireflection film which comprises a transparent base film as the first optical member, a low refractive index layer as the second optical member and an intervening hard coat layer between the antistatic layer and low refractive index layer. Miyagawa does not specifically disclose the first optical member being a multilayer optical film specifically a polarizer, the second optical film being a brightness enhancing 
Pellerite discloses an optical article having a first optical layer, second optical layer and antistatic layer disposed between the first and second layers (abstract). The first optical layer may be a multilayer optical film such as a polarizer ([0033]) and the second optical layer may be a brightness enhancement film with an array of prisms ([0041]). Pellerite further discloses additional layers between the first and or second optical films and the antistatic layer where all the layers are connected (affixed) ([0038] and Figs. 2a to 2c).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic hardcoat layer disclosed in Miyagawa could be used in other known display applications like the brightness enhancing films taught in Pellerite (Pellerite, abstract, [0033]-[0041]) where the optical layers surrounding the antistatic layers include a multilayer polarizer and prismatic brightness enhancement film and where additional layers may be placed between the two surface optical films. 
Regarding claims 22-24, Miyagawa in view of Saruwatari and Ogawa discloses the optical device of claim 1 as discussed above. Miyagawa does not specifically disclose a charge decay rate.
Pellerite discloses an optical article comprising a first optical layer, second optical layer and antistatic layer disposed between the first and second optical layers (abstract). The antistatic layer contains conducting particles as an antistatic agent where the amount of particles is adjusted to give the antistatic layer a charge decay time of less than about 2 seconds ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of antistatic agent in the antistatic hardcoat layer in Miyagawa so the layer exhibits a charge decay rate of less than about 2 seconds as taught in Pellerite as an appropriate charge decay rate for an antistatic layer (Pellerite, [0024] and see Miyagawa, [0052] which teaches the desire for charges to be immediately attenuated).
Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari, Ogawa and Pellerite as applied to claims 29 or 31 above, and further in view of Ko et al. (US Pub. 2006/0146562 A1).
Miyagawa in view of Saruwatari, Ogawa and Pellerite discloses the optical device of claims 29 or 31 as discussed above. Miyagawa in view of Saruwatari, Ogawa and Pellerite does not specifically disclose a value for Optical Gain.
Ko discloses an optical film with a two-dimensional array of closely packed structures (abstract) where optical films are capable of providing an optical gain of at least about 1.5 ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to design the size, shape and spacing of the prismatic array in the brightness enhancing film in Miyagawa in view of Saruwatari, Ogawa and Pellerite to have an optical gain of at least about 1.5 to have film which maximizes luminance output as taught in Ko (Ko, [0029] and Pellerite, [0033] and [0041]).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Ogawa as applied to claim 1 above, and further in view of Miyagawa et al. (WO 2007/032170 A1) (“Miyagawa ‘170") where US 2009/0142562 A1 will be used as an English language equivalent to the WO publication and all cites will refer to the US publication.
Miyagawa in view of Saruwatari and Ogawa discloses the optical member of claim 1 as discussed above. Miyagawa does not disclose one or both sides of the antistatic layer having a texture. 
Miyagawa ‘170 discloses an antistatic antiglare film which comprises a transparent substrate film and an antiglare layer which contains an antistatic agent (abstract) where the antiglare layer has an irregular surface (Figs. 1 and 2 and [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic hardcoat layer in Miyagawa could be given an irregular surface as taught in Miyagawa ‘170 to give the layer an antiglare property (Miyagawa, [0045]).
Claims 1-4, 7-11, 13-14, 16-19, and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa et al. (US Pub. 2008/0192351 A1) in view of Saruwatari (JP 2009-179671 A) and Saruwatari et al. (JP 2009-149834 A) (hereafter Saruwatari ‘834). See machine translation to English for discussion of the Japanese Publications.
Regarding claims 1, 13, 16, and 39, Miyagawa discloses an antireflection film which comprises a transparent base material (first optical member), antistatic hardcoat layer and a low refractive index layer (second optical member) (abstract). The antireflection film is transparent ([0037]) so each of the individual layers would be expected to be transparent (antistatic layer is transparent) and light will be expected to 
Miyagawa does not specifically disclose the antistatic agent having the formula of claim 1 or the salt having a fluoroorganic anion which is an imide or methide which is specifically one of those listed in claim 13.
Saruwatari discloses a polymer compound which has an antistatic property ([0001]) which has an ammonium cation part with a fluoroorganic anion which is an imide or methide, specifically (CnF2n+1SO2)2N- where n is 1 ([0015]-[0018], see specifically [0016]) where the compound satisfies the formula of claim 1 (Table 2, (2)-(5) and see Table 2, (56)-(60) for the newly defined X-- as C(SO2CF3)3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the polymerizable antistatic compound taught in Saruwatari could be used as the antistatic agent in the antireflection film in Miyagawa as an antistatic agent that 
Miyagawa does not specifically disclose the glass transition temperature of the antistatic layer.
Saruwatari ‘834 discloses an antistatic acrylic resin composition for protection film of optical members such as polarizing plates comprising an acrylic resin with an alkanol ammonium salt part and hydroxyl group, a compound having a functional group capable of reacting with the hydroxyl group and an ion (PROBLEM TO BE SOLVED). The acrylic resin includes a monomer having a hydroxyl group and a monomer having a radically polymerizable unsaturated double bond, an alkanol ammonium salt portion and alkylene oxide chain which is copolymerized with an unsaturated monomer ([0014]). The acrylic resin has a glass transition temperature of 0 degrees C or less ([0024]-[0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic layer in Miyagawa in view of Saruwatari should have a glass transition temperature of 0°C or less as taught in Saruwatari ‘834 so the layer can exhibit tackiness (Saruwatari ‘834, [0070]-[0071]). 
Regarding claims 2 and 3, Miyagawa discloses the onium salt as a quaternary ammonium salt ([0056]-[0057]).
Regarding claim 4
Saruwatari ‘834 discloses the adhesive composition comprising polyethylene glycol (meth)acrylate (mono-(meth)acrylate monomer with ethyleneoxy moieties) ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the binder resin in Miyagawa could include polyethylene glycol (meth)acrylate as a material which may be used in a low glass transition temperature composition as taught in Saruwatari ‘834 (Saruwatari ‘834, [0035])
Regarding claims 7 and 8, Miyagawa discloses binders comprising an ionizing curable resin and hydrophilic acrylate oligomer which are reacted upon UV curing which discloses a mixture of polymerizable compounds where at least one is an acrylate ([0120]).
Regarding claim 9, Miyagawa discloses a polymerizable monomer or oligomer containing an ethylenically unsaturated bond (i.e. monofunctional) ([0070]).
Regarding claim 10, Miyagawa discloses the binder including a di-or multi-functionally polymerizable monomer or oligomer ([0070]).
Regarding claim 11, 
Regarding claim 14, Miyagawa does not specifically disclose the amount in weight percent of onium salt.
Saruwatari discloses the compound is used in the amount of 0.01 to 30% by weight for antistatic property (Saruwatari, [0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that antireflection film in Miyagawa could contain the compound in the amount of 0.01 to 30% by weight as taught in Saruwatari to achieve the desired level of antistatic performance without deteriorating mechanical strength (Saruwatari, [0074]).
Regarding claims 17 and 18, Miyagawa discloses the antistatic hardcoat layer attached to the transparent base and low refractive index layer (abstract and Fig. 1).
Regarding claims 19 and 21, Miyagawa discloses an additional hardcoat layer between the antistatic layer and low refractive index layer where the layers are all connected (affixed) ([0039]).
Regarding claims 34-36, Miyagawa discloses the thickness of the antistatic hardcoat being about 5 microns thick ([0100]).
Regarding claim 37, Miyagawa does not specifically disclose an optical device where the charge decay time is lower than that for an optical film which lacks a second optical member but is otherwise identical. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Given the antireflection film in Miyagawa in view of Saruwatari and Saruwatari ‘834 is identical to the structure of the claimed film, i.e. a first 
Regarding claim 38, Miyagawa does not specifically disclose an optical device with the antistatic layer having charge decay time which lower than the same optical device without the antistatic layer. However, since the antistatic layer is intended to attenuate electrostatic charges or decay charges ([0052]), it would be expected that the same optical device without the disclosed antistatic hardcoat layer would have a higher charge decay time or the optical device with the antistatic hardcoat layer would have a lower charge decay time.
Claims 5, 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Saruwatari ‘834  as applied to claim 1 or 4 above, and further in view of Chang et al. (US Pub 2005/0043427 A1) and Hsu (JP 2008-077062 A), see machine translation for discussion.
Miyagawa in view of Saruwatari and Saruwatari ‘834 discloses the optical device of claim 1 or 4 as discussed above. 
Miyagawa further discloses the binder resin having acrylic resin and urethane resin ([0072]). Miyagawa does not specifically disclose having a monofunctional and difunctional component where the monofunctional component is alkoxylated or ethoxylated (meth)acrylate, specifically ethoxylated phenoxy ethyl acrylate or  difunctional component is aliphatic urethane diacrylate.
Chang discloses a light-curable resin composition which includes an acrylate oligomer, an acrylate monomer, and an antistatic agent (abstract) where the acrylate oligomer is urethane acrylate ([0016]) specifically aliphatic urethane diacrylate ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a binder resin with an oligomer component and monomer component as taught in Chang to have a film with a high light transmittance, high hardness and low shrinkage rate (Chang, [0012]) where the oligomer is aliphatic urethane diacrylate to aid the film is forming a strong film with an aggregating effect through a hydrogen bond (Chang, [0026]).
Miyagawa in view of Chang discloses a monofunctional monomer acrylate component (Chang, [0029]) but does not disclose the monomer being ethoxylated phenoxy ethyl acrylate.
Hsu discloses a scratch resistant optical film on a transparent substrate where the optical film has excellent antistatic properties and high hardness (paragraph above [0001]). The composition which forms the layer comprises at least one acrylate monomer with one or more functional groups specifically ethoxylated 2-phenoxy ethyl acrylate (alkoxylated or ethoxylated acrylate) ([0015]-[0016]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical film in Miyagawa in view Saruwatari , Saruwatari ‘834, and Chang could be formed of a composition that includes ethoxylated 2-phenoxy ethyl acrylate as a known suitable component for use in an antistatic which has high hardness as taught in Hsu (Hsu, paragraph above [0001] and Miyagawa, abstract which discloses an antistatic hardcoat).  
Claims 20, 22-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Saruwatari ‘834  as applied to claim 1 or 19 above, and further in view of Pellerite et al. (US Pub. 2007/0231561 A1).
Regarding claims 20, 25-29, and 31, Miyagawa in view of Saruwatari and Saruwatari ‘834 discloses the optical device of claim 1 or 19 as discussed above. Miyagawa discloses an antireflection film which comprises a transparent base film as the first optical member, a low refractive index layer as the second optical member and an intervening hard coat layer between the antistatic layer and low refractive index layer. Miyagawa does not specifically disclose the first optical member being a multilayer optical film specifically a polarizer, the second optical film being a brightness enhancing film with an array of prismatic optical features, or an additional intervening layer between the transparent base and antistatic layer.
Pellerite discloses an optical article having a first optical layer, second optical layer and antistatic layer disposed between the first and second layers (abstract). The first optical layer may be a multilayer optical film such as a polarizer ([0033]) and the second optical layer may be a brightness enhancement film with an array of prisms ([0041]). Pellerite further discloses additional layers between the first and or second optical films and the antistatic layer where all the layers are connected (affixed) ([0038] and Figs. 2a to 2c).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic hardcoat layer disclosed in Miyagawa could be used in other known display applications like the brightness enhancing films taught in Pellerite 
Regarding claims 22-24, Miyagawa in view of Saruwatari and Saruwatari ‘834 discloses the optical device of claim 1 as discussed above. Miyagawa does not specifically disclose a charge decay rate.
Pellerite discloses an optical article comprising a first optical layer, second optical layer and antistatic layer disposed between the first and second optical layers (abstract). The antistatic layer contains conducting particles as an antistatic agent where the amount of particles is adjusted to give the antistatic layer a charge decay time of less than about 2 seconds ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of antistatic agent in the antistatic hardcoat layer in Miyagawa so the layer exhibits a charge decay rate of less than about 2 seconds as taught in Pellerite as an appropriate charge decay rate for an antistatic layer (Pellerite, [0024] and see Miyagawa, [0052] which teaches the desire for charges to be immediately attenuated).
Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari, Saruwatari ‘834 and Pellerite as applied to claims 29 or 31 above, and further in view of Ko et al. (US Pub. 2006/0146562 A1).
Miyagawa in view of Saruwatari, Saruwatari ‘834 and Pellerite discloses the optical device of claims 29 or 31 as discussed above. Miyagawa in view of Saruwatari, Saruwatari ‘834 and Pellerite does not specifically disclose a value for Optical Gain.
Ko discloses an optical film with a two-dimensional array of closely packed structures (abstract) where optical films are capable of providing an optical gain of at least about 1.5 ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to design the size, shape and spacing of the prismatic array in the brightness enhancing film in Miyagawa in view of Saruwatari, Saruwatari ‘834 and Pellerite to have an optical gain of at least about 1.5 to have film which maximizes luminance output as taught in Ko (Ko, [0029] and Pellerite, [0033] and [0041]).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa in view of Saruwatari and Saruwatari ‘834 as applied to claim 1 above, and further in view of Miyagawa et al. (WO 2007/032170 A1) (“Miyagawa ‘170") where US 2009/0142562 A1 will be used as an English language equivalent to the WO publication and all cites will refer to the US publication.
Miyagawa in view of Saruwatari and Saruwatari ‘834 discloses the optical member of claim 1 as discussed above. Miyagawa does not disclose one or both sides of the antistatic layer having a texture. 
Miyagawa ‘170 discloses an antistatic antiglare film which comprises a transparent substrate film and an antiglare layer which contains an antistatic agent (abstract) where the antiglare layer has an irregular surface (Figs. 1 and 2 and [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the antistatic hardcoat layer in Miyagawa could be given an irregular surface as taught in Miyagawa ‘170 to give the layer an antiglare property (Miyagawa, [0045]).

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach the claimed invention. Regarding the combination with Ogawa, Applicant argues Ogawa fails to disclose an antistatic layer with the claimed glass transition temperature which is formed by a reaction product of a fluoroorganic anion and non-onium polymerizable monomer or oligomer. Applicant argues none of the cited reference provide any hint that the antistatic layer should have a glass transition temperature of 20 degrees or less as claimed where the instant Specification provides explicit guidance as to one of ordinary skill in the art on how to manage Tg to achieve better antistatic performance where the reduced decay time is an unexpected result of the glass transition temperature. Applicant points to Example 33 and Examples 5 and 49 where Example 33 has a glass transition temperature close to 20 degrees C which is the top end of the range and Examples 5 and 49 have Tg values of 37 and 35 degrees C where the examples with higher Tg values have markedly slower charge decays. Last, Applicant argues that the claimed invention is to a reaction product consisting of three claimed components, Applicant argues that the cited references, Ogawa and Saruwatari include additional essential features where a 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner agrees that Ogawa does not teach all of the claimed components. However, Ogawa is not the primary reference. Miyagawa is the primary reference which is considered to teach a reaction between an antistatic agent and non-onium or oligomer as claimed. Saruatari is considered to teach the specific antistatic agent and Ogawa teaches only that it is desirable for a binder to have a specific glass transition temperature. None of the references alone are considered to teach all of the limitations of the claimed invention. However, the references each provide a reason for an antistatic layer to have certain claimed components or properties and so are properly combined.
In response to applicant's argument that the claimed Tg improves decay rate times, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
To the extent Applicant is asserting unexpected results based on charge decay time for Examples 5, 33, and 49, those results are not commensurate in the scope of the claims. MPEP 716.02(d). Applicant's assertion is based on Examples 5, 33, and 49 with Tg values of 36.6, 20.41, and 35.4 degrees C and charge decay rates of 17.46 to 29.73, 0.14, and 36.6 seconds. To establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range. MPEP 716.02(d)II. The provided evidence is insufficient to rebut the prima facie case because first the range is unbounded on the lower end and there are no example provided which would indicate the results would be expected at very low temperatures, there are no examples provided inside the range (a Tg of 20.41 degrees C is considered larger than 20 degrees C as claimed), there are no examples provided close to the top end of the range, and the three examples cannot be considered to represent all possible reaction products of the very broadly claimed non-onium monomer or oligomer of which there would be thousands or more options so the results are not commensurate in the scope of the claims. 
Further, the evidence must show unexpected results (see MPEP 716.02(a)). Example 5 with a Tg of 36.6 degrees C does have a slower charge decay time. However, the charge decay time at the lower end of the example is 17.46 seconds. Example 21 has a Tg of -14.41 degrees C and a charge decay time of 14.92 seconds. These two times do not seem to be significantly different and it is not clear 
Regarding the use of extra components, first Miyagawa is not considered to use additional components where the antistatic film in Miyagawa contains onium salt polymerizable antistatic agent ([0057]), a binder which is a polymerizable non-onium component ([0070]) and may optionally include a photoinitiator when needed ([0078]). Applicant has not pointed to any additional components specifically and there do not appear to be any additional required components in Miyagawa. Examiner would also like the note that although the reaction production is stated as consisting essentially of, the layer in general is limited to comprising so additional components are still not excluded. 
In response to applicant's argument that Ogawa and/or Saruwatari and/or Saruwatari ‘834 have additional unclaimed components, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant argues Chang, Hsu, Pellerite, Ko, or Miyagawa fail to cure the deficiencies stated above.
For the reasons discussed above, Miyagawa in view of Saruwatari and Ogawa or Miyagawa in view of Saruwatari and Saruwatari ‘834 is not considered deficient. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783